The removal of the defendant from Boscawen to Concord vacated his office of tax-collector of Boscawen (G. L., c. 42, s. 1), and he could no longer lawfully exercise the powers and perform the duties of that office anywhere.
Had he been a lawful collector after his removal for the purpose of completing the collection of taxes named in his warrant, his attempted execution of the warrant outside of Boscawen by a distraint of the plaintiff's property in Concord was unauthorized by law. The statute (G. L., c. 58, s. 10) giving a collector the power to execute his warrant anywhere in the state, in case of the removal from town of the delinquent tax-payer or of the assessment upon personal property of non-residents, gave the defendant no power to seize the property of the plaintiff in Concord, for the plaintiff was not a non-resident of Boscawen, nor a person who had removed from that town.
The special statute of 1879 (Laws of 1879, c. 8, ss. 1, 2) giving police officers and constables elected or appointed in Boscawen, and residing in school-district number seven in that town, the *Page 438 
authority and powers of police officers and constables in ward one in Concord, does not include collectors of taxes of Boscawen as officers having such authority and powers. Collectors, in the collection of taxes committed to them, have the powers vested in constables in the service of civil process (G. L., c. 58, s. 1), but they are not constables for any other purpose; nor was the defendant, by virtue of his appointment of collector of taxes of Boscawen, a police officer and constable "elected or appointed in Boscawen, and residing in school-district number seven in that town," within the meaning of the special statute of 1879.
The attempted distraint of the plaintiff's property by the defendant was unauthorized by law and not justified, and gave him no title to the property against the right of the plaintiff, who was entitled to judgment.
Exceptions overruled.
CLARK, J., did not sit: the others concurred.